Citation Nr: 0814395	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-34 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut.  The veteran appeared for a 
video conference hearing in January 2008.

The veteran also initiated an appeal as to the denial of 
service connection for post-traumatic stress disorder (PTSD).  
This claim, however, was later granted in a November 2006 
rating decision, and the veteran notified the RO in the same 
month that this action satisfied his appeal on this issue.

In this decision, the issue of whether new and material 
evidence has been received to reopen a claim of service 
connection for bilateral hearing loss is preliminarily 
addressed in the REASONS AND BASES section, while the 
reopened claim of service connection for bilateral hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's initial claim of service connection for 
bilateral hearing loss was denied in an unappealed May 1972 
decision letter.

2.  Evidence received since the unappealed May 1972 decision 
letter is new, establishes a current bilateral hearing loss 
disability, and raises a reasonable possibility of 
substantiating the veteran's claim.



CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of service connection for bilateral hearing loss.  U.S.C.A. 
§§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.156, 3.159, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
See also 38 C.F.R. § 3.159.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  The Board has considered 
this legislation with regard to the matter on appeal but 
finds that, given the favorable action taken below, no 
further assistance in developing the facts pertinent to this 
limited matter is required at this time. 

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

In this case, the veteran's initial claim for service 
connection for bilateral hearing loss was denied in a May 
1972 decision letter.  This issuance constituted a form 
letter and did not contain a discussion of the specific facts 
of the case.  However, at the time of the letter, the claims 
file included the veteran's service medical records, which 
contain no findings of pure tone thresholds in excess of 20 
decibels at the 500-4000 Hertz levels, and no post-service 
evidence to suggest a hearing loss disability of either ear.  
See 38 C.F.R. § 3.385 (setting forth the criteria for a 
hearing loss disability for VA purposes).

The May 1972 decision letter explained the veteran's 
appellate rights, but he did not respond in any manner within 
the following year.  The Board therefore finds that the May 
1972 decision letter is final under 38 U.S.C.A. § 7105(c).  
The question for the Board now is whether new and material 
evidence has been received by the RO in support of the 
veteran's claim since the issuance of that decision.

In this case, the Board is satisfied that new and material 
evidence has been received to reopen the veteran's claim.  
There is now competent evidence of record, namely a VA 
audiological consultation report from June 2006 and an August 
2006 VA examination report, establishing a current bilateral 
hearing loss disability as defined under 38 C.F.R. § 3.385.  
Moreover, while the August 2006 report (described in greater 
detail below) includes an unfavorable medical opinion, the 
June 2006 VA report contains a notation of the veteran's 
history of noise exposure while in the military.  This 
evidence thus raises a reasonable possibility of 
substantiating the veteran's claim.

Overall, VA has received new and material evidence in regard 
to the veteran's previously denied claim of service 
connection for bilateral hearing loss.  This claim is 
therefore reopened but, as described below, requires 
additional development upon remand.  The claim on appeal is 
therefore partially granted.


ORDER

New and material evidence has been received to reopen a claim 
of service connection for bilateral hearing loss; to that 
extent only, the appeal is granted.


REMAND

Given the veteran's current diagnosis of bilateral hearing 
loss, his competent lay testimony of in-service noise 
exposure from work in aviation, and the service department 
evidence confirming such work, a VA examination addressing 
the nature and etiology of this disorder is "necessary" 
under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) in 
this case.

In this regard, a VA audiological examination was, in fact, 
conducted in August 2006, and the examination report contains 
an unfavorable etiology opinion.  However, this examination 
was demonstrably inadequate in view of the fact that the 
examiner confirmed that the claims file was "unavailable at 
time of examination."  Just as problematically, the examiner 
noted that the etiology opinion was based upon the veteran's 
"reported case history."  The United States Court of 
Appeals for Veterans Claims has long held, in cases where an 
examiner who has rendered a medical opinion has not had an 
opportunity to review the veteran's medical records, as here, 
the medical opinion's probative value is substantially 
limited.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(bare conclusions without a factual predicate in the record 
are not considered probative); Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).  A more thorough VA audiological 
examination, with conclusions as to etiology based on a 
claims file review, is thus required in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
audiological examination, with an 
appropriate examiner, to determine the 
nature and etiology of his bilateral 
hearing loss disability.  The veteran's 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the veteran's current 
bilateral hearing loss disability is 
etiologically related to his period of 
active service, including claimed noise 
exposure therein.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

2.  After completion of the above 
development, the veteran's claim of 
service connection for bilateral hearing 
loss should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


